DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
2. 	In response to the amendments filed 10/17/2022, claims 1 and 5 were amended, no claims were canceled and new claim 9 was added. Therefore, claims 1-3, 5-7 and 9 are currently pending for examination.
	The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Anna et al. (GB 2500690; provided in the IDS) in view of Pawlicki et al. (Pawlicki; US 2013/0063600) and further in view of Mcnew (US 2016/0009175).
	For claim 1, Anna discloses vehicle safety system comprising an image sensor (E.g. Page 2, lines 3: a driver monitoring system having at least one camera for monitoring the driver), a control unit (E.g. Page 2, line 6: controller, Page 2, lines 26-37), and at least one warning device (E.g. Page 11, lines 8-9: triggering warnings), where the image sensor is configured to detect eye configurations of a vehicle driver (E.g. Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340), Page 3, lines 2-15), wherein the vehicle safety system is adapted to determine that the vehicle driver is about to change lanes and to initiate the at least one warning device to emit a first warning signal based on determining that the vehicle driver is about to change lanes (E.g. Page 10, line 35 – Page 11, line 12, third flow chart 300 illustrating alternate notification of a blind spot warning is shown in Figure 3. A three dimensional (3D) video data stream is generated by an on-board camera system (Step 310). The data stream is supplied to the driver monitoring system for analysis (Step 320), for example to track the position and/or orientation of the driver's head. When the driver signals a change lane maneuver, a check is performed to determine if another vehicle is in a pre-defined blind spot (Step 330). If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340). In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360)), when the at least one warning device is initiated to emit the first warning signal (E.g. Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot, Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340)), and in that case to issue a second warning signal (E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360); Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot, the control unit is configured to determine if the vehicle driver at least partly is looking outside a warning area that at least partly encompasses the at least one warning device (E.g. Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot, Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340)), and to issue a second warning signal (E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360); Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot).
	Anna fails to expressly disclose determining that the vehicle driver is about to change lanes by determining vehicle movement in relation to road markings by using an external front-facing camera arrangement and to initiate the at least one warning device to emit a first warning signal in the form of a warning light based on determining that the vehicle driver is about to change lanes.
	However, as shown by Pawlicki, it was well known in the art of vehicle safety systems to include determining that the vehicle driver is about to change lanes by determining vehicle movement in relation to road markings by using an external front-facing camera arrangement and to initiate the at least one warning device to emit a first warning signal in the form of a warning light based on determining that the vehicle driver is about to change lanes [E.g. 0091-0092, 0005, 0018, 0057, 0088].
	It would have been obvious to one of ordinary skill in the art of vehicle safety systems before the effective filling date of the claimed invention modify Anna with the teaching of Pawlicki in order to enable improve the ability of the vehicle safety system in detecting lane changes by including additional sensors to ensure that the vehicle driver is warned about any intentional or unintentional lane change and thereby increase the overall safety on the road.
	Anna in view of Pawlicki fails to expressly disclose that in response to determining the vehicle driver looking at least partially outside of the warning area issue a second warning, the second warning signal including at least one of a sound signal and a tactile signal.
	However, as shown by Mcnew, it was well known in the art of vehicle safety that in response to determining that a vehicle driver looking at least partially outside of a warning area issue a second warning, the second warning signal including at least one of a sound signal and a tactile signal [E.g. 0083-0086, 0099, 0090].
	It would have been obvious to one of ordinary skill in the art of vehicle safety systems before the effective filling date of the claimed invention modify Anna in view of Pawlicki with the teaching of Mcnew in order to ensure that the vehicle driver perceive a warning even when not looking at the warning device and thereby increase the overall safety on the road.
	For claim 2, Anna discloses wherein the vehicle safety system further comprises at least one environmental sensor configured to determine whether a target vehicle at least partly is within a blind spot field that is outside a coverage of available rear-view mirrors for the vehicle driver (E.g. Page 3, lines 4-6: If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot; Page 10, lines 35 = Page 11, line 12).
	For claim 3, Anna discloses the vehicle safety system further is adapted to determine the following cases: if the vehicle driver is about to change lanes (E.g. Page 11, lines 1-2: when the driver signals a change lane maneuverer….), if there at least partly is a target vehicle within a blind spot field that corresponds to the possible lane change (E.g. Page 11, lines 2-3: a check is performed to determine if another vehicle is in a pre-defined blind spot (Step 330)), and if the vehicle driver at least partly is looking outside a warning area that corresponds to the possible lane change (E.g. Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340)), and if all these cases are fulfilled, the vehicle safety system is adapted to issue the second warning signal (E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360)).

4.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Anna in view of Kim et al. (Kim; US 2008/0291000) and further in view of Mcnew.
	For claim 5, Anna discloses a method for detecting attentiveness of a vehicle driver with respect to at least one warning device that is initiated to emit a first warning signal, wherein the method comprises the steps of:
	detecting eye configurations of a vehicle driver (E.g. Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340), Page 3, lines 2-15);
	determining  if the vehicle driver is about to change lanes and initiating the at least one warning device to emit a first warning signal based on determining that the vehicle driver is about to change lanes (E.g. Page 10, line 35 – Page 11, line 12, third flow chart 300 illustrating alternate notification of a blind spot warning is shown in Figure 3. A three dimensional (3D) video data stream is generated by an on-board camera system (Step 310). The data stream is supplied to the driver monitoring system for analysis (Step 320), for example to track the position and/or orientation of the driver's head. When the driver signals a change lane maneuver, a check is performed to determine if another vehicle is in a pre-defined blind spot (Step 330). If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340). In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360)), when the at least one warning device is initiated to emit the first warning signal (E.g. Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot, Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340)), and in that case to issue a second warning signal (E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360); Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot), determining if the vehicle driver at least partly is looking outside a warning area that at least partly encompasses the warning device (E.g. Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot, Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340)), and to issue a second warning signal (E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360); Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot).
	Anna fails to expressly disclose determining if vehicle driver is about to change lanes by determining a change of steering angle using a yaw angle sensor arrangement and to initiating the at least one warning device to emit a first warning signal in the form of a warning light based on determining that the vehicle driver is about to change lanes.
	However, as shown by Kim, it was well known in the art of vehicle safety systems to include determining if vehicle driver is about to change lanes by determining a change of steering angle using a yaw angle sensor arrangement and to initiating the at least one warning device to emit a first warning signal in the form of a warning light based on determining that the vehicle driver is about to change lanes [E.g. 0018, 0070, 0072, 0075-0077].
	It would have been obvious to one of ordinary skill in the art of vehicle safety systems before the effective filling date of the claimed invention modify Anna with the teaching of Kim in order to enable improve the ability of the vehicle safety system in detecting lane changes by including additional sensors to ensure that the vehicle driver is warned about any intentional or unintentional lane change and thereby increase the overall safety on the road.
	Anna in view of Kim fails to expressly disclose issuing, in response to determining the vehicle driver looking at least partially outside of the warning area issue a second warning, the second warning signal including at least one of a sound signal and a tactile signal.
	However, as shown by Mcnew, it was well known in the art of vehicle safety to issue in response to determining that a vehicle driver looking at least partially outside of a warning area issue a second warning, the second warning signal including at least one of a sound signal and a tactile signal [E.g. 0083-0086, 0099, 0090].
	It would have been obvious to one of ordinary skill in the art of vehicle safety systems before the effective filling date of the claimed invention modify Anna in view of Kim with the teaching of Mcnew in order to ensure that the vehicle driver perceive a warning even when not looking at the warning device and thereby increase the overall safety on the road.
	For claim 6, Anna discloses wherein the method further comprises determining whether a target vehicle at least partly is within a blind spot field that is outside a coverage of available rear-view mirrors for the vehicle driver (E.g. Page 3, lines 4-6: If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot; Page 10, lines 35 = Page 11, line 12).
	For claim 7, Anna discloses wherein the method further comprises determining the following cases: if the vehicle driver is about to change lanes (E.g. Page 11, lines 1-2: when the driver signals a change lane maneuverer….), if there at least partly is a target vehicle within a blind spot field that corresponds to the possible lane change (E.g. Page 11, lines 2-3: a check is performed to determine if another vehicle is in a pre-defined blind spot (Step 330)), and if the vehicle driver at least partly is looking outside a warning area that corresponds to the possible lane change (E.g. Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340)), and if all these cases are fulfilled, the vehicle safety system is adapted to issue the second warning signal (E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360)).

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anna in view of Lin et al. (Lin; US 2010/0209881) further in view of Kim and further in view of Mcnew.
	For claim 1, Anna discloses a vehicle safety system comprising an image sensor (E.g. Page 2, lines 3: a driver monitoring system having at least one camera for monitoring the driver), a control unit (E.g. Page 2, line 6: controller, Page 2, lines 26-37), and at least one warning device (E.g. Page 11, lines 8-9: triggering warnings), where the image sensor is configured to detect eye configurations of a vehicle driver (E.g. Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340), Page 3, lines 2-15), 
	wherein the vehicle safety system is adapted to determine that the vehicle driver is about to change lanes and to initiate the at least one warning device to emit a first warning signal based on determining that the vehicle driver is about to change lanes (E.g. Page 10, line 35 – Page 11, line 12, third flow chart 300 illustrating alternate notification of a blind spot warning is shown in Figure 3. A three dimensional (3D) video data stream is generated by an on-board camera system (Step 310). The data stream is supplied to the driver monitoring system for analysis (Step 320), for example to track the position and/or orientation of the driver's head. When the driver signals a change lane maneuver, a check is performed to determine if another vehicle is in a pre-defined blind spot (Step 330). If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340). In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360)), when the at least one warning device is initiated to emit the first warning signal (E.g. Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot, Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340)), and in that case to issue a second warning signal (E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360); Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot), the control unit is configured to determine if the vehicle driver at least partly is looking outside a warning area that at least partly encompasses the at least one warning device (E.g. Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot, Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340)), and to issue a second warning signal (E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360); Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot).
	Anna fails to expressly disclose determining that the vehicle driver is about to change lanes by determining using a yaw angle sensor arrangement, a change of steering angle and to initiate the at least one warning device to emit a first warning signal in the form of a warning light based on determining that the vehicle driver is about to change lanes.
	However, as shown by Lin, it was well known in the art of vehicle safety systems to include determining that the vehicle driver is about to change lanes by determining using a yaw angle sensor arrangement, a change of steering angle and to initiate the at least one warning device to emit a first warning signal based on determining that the vehicle driver is about to change lanes [E.g. 0345, 0088, 0004].
	It would have been obvious to one of ordinary skill in the art of vehicle safety systems before the effective filling date of the claimed invention modify Anna with the teaching of Lin in order to enable improve the ability of the vehicle safety system in detecting lane changes by including additional sensors to ensure that the vehicle driver is warned about any intentional or unintentional lane change and thereby increase the overall safety on the road.
	Anna in view of Lin fails to expressly disclose that the at least one warning device emit a first warning signal in the form of a warning light.
	However, as shown by Kim, it was well known in the art of vehicle safety systems to include determining that the vehicle driver is about to change lanes and to initiate the at least one warning device to emit a first warning signal in the form of a warning light based on determining that the vehicle driver is about to change lanes [E.g. 0018, 0070, 0072, 0075-0077].
	It would have been obvious to one of ordinary skill in the art of vehicle safety systems before the effective filling date of the claimed invention modify Anna in view of Lin with the teaching of Kim in order to emit a type of warning that is easy for the driver to observe and thereby improve the user all safety system.
	Anna in view of Lin and Kim fails to expressly disclose that in response to determining the vehicle driver looking at least partially outside of the warning area issue a second warning, the second warning signal including at least one of a sound signal and a tactile signal.
	However, as shown by Mcnew, it was well known in the art of vehicle safety that in response to determining that a vehicle driver looking at least partially outside of a warning area issue a second warning, the second warning signal including at least one of a sound signal and a tactile signal [E.g. 0083-0086, 0099, 0090].
	It would have been obvious to one of ordinary skill in the art of vehicle safety systems before the effective filling date of the claimed invention modify Anna in view of Lin and Kim with the teaching of Mcnew in order to ensure that the vehicle driver perceive a warning even when not looking at the warning device and thereby increase the overall safety on the road.

Response to Remarks
6.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. Furthermore, Applicant’s other remarks have been fully considered but they are not persuasive.

Applicant's remarks:
	Kim fails to teach determining that the vehicle driver is about to change lanes by determining a change of steering angle using a yaw angle sensor arrangement. Remarks, filed 17 October 2022, pages 8-9.

Examiner’s response:
Regarding Applicant remark, giving the broadest reasonable interpterion a yaw angle sensor is a sensor that determines how far off-axis a car is “tilting”. Kim expressly teaches steering angle detection means for detecting a steering angle of the vehicle and outputting a resulting signal as a steering angle signal [0018], the steering angle detection means 30 can be variously constructed. Of various constructions, a steering sensor and a gyro sensor [0046], An excitation wave having an AC waveform generated by the detectors is synchronously detected, so that the direction and intensity of rotation can be reliably detected. Since such a gyro sensor can be simply installed at any location in a vehicle, there is an advantage in that the gyro sensor can be installed in a vehicle not equipped with a steering sensor to be able to easily measure the steering angle [0047].
It is well known in the art that a gyro sensor measures the angle of rotation (yaw) along the single axis of the gyroscope sensor.
Furthermore, the claims fails to include the claimed arrangement of the yaw angle sensor.
Additionally, the new reference in newly added claim 9 expressly teaches the above limitation.  
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689